Citation Nr: 0709402	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis 
C.  

2.  Entitlement to service connection for a chronic bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from March 1972 to May 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
St. Paul, Minnesota, Regional Office (RO).  

The issue of the veteran's entitlement to service connection 
for a chronic bipolar disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the veteran if further action is required on his 
part.  


FINDING OF FACT

Chronic hepatitis C was not shown during active service or 
for many years thereafter.  The veteran's chronic hepatitis C 
has not been objectively shown to have originated during or 
as a proximate result of active service.  


CONCLUSION OF LAW

Chronic hepatitis C was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection for 
chronic hepatitis C, the Board observes that the RO issued 
VCAA notices to the veteran in July 2004 and March 2006 which 
informed him of the evidence generally needed to support both 
a claim of entitlement to service connection and the 
assignment of an evaluation and effective date of an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  Such notice effectively informed him of the need to 
submit any relevant evidence in his possession.  The July 
2004 VCAA notice was issued to the veteran prior to the 
December 2004 rating decision from which the instant appeal 
arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The veteran was afforded a hearing before a VA hearing 
officer.  The hearing transcript is of record.  All relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records make no reference to 
hepatitis C.  A May 2004 VA hospital admission summary states 
that the veteran reported that he had hepatitis C.  The 
veteran clarified that "probably, I got it from IV drug use, 
maybe."  In his June 2004 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that his hepatitis C was initially manifested in 
1973.  

A November 2004 VA treatment entry states that the veteran's 
hepatitis C was initially diagnosed in 1991.  The veteran 
reported a history of air gun inoculations during active 
service and IV drug use in the 1980's.  

In his November 2004 notice of disagreement, the veteran 
reported that he had "air gun injections at basic 
training;" "oral surgery in Germany under very unsanitary 
conditions;" and "a short period of IV drug use with shared 
needles in the 1990's" when he self-medicated.  He conveyed 
that his "doctor thinks that I may have had [hepatitis C] 
for 30 years, since around 1974."  

A January 2005 VA liver biopsy confirmed the diagnosis of 
hepatitis C.  In a February 2005 written statement, the 
accredited representative conveyed that the veteran's 
treating VA physician had informed the veteran that the liver 
biopsy results "indicated the veteran had had the disease 
for at least 30 years."  

A June 2005 VA treatment record states the veteran had been 
diagnosed with chronic hepatitis C with Stage 2 fibrosis by 
liver biopsy.  The veteran presented a history of 
"unexplained liver disease in 1972;" inservice air gun 
inoculations; and IV drug use in the 1980's.  The treating VA 
nurse-practitioner commented that:

It is possible that he had hepatitis C 
[in 1973], but no diagnostic testing was 
available for hepatitis C until the late 
1980's.  It is difficult to ascertain 
exactly when he was infected, but 
previous blood exposure 20-30 years ago 
is the most likely mode of transmission.  

At the August 2005 hearing before a VA hearing officer, the 
veteran testified that he could have been infected with 
hepatitis C as the result of either his inservice 
inoculations or dental surgery including wisdom tooth 
excision.  The accredited representative stated that the 
veteran received a number of inoculations and dental surgery 
during active service.  She indicated that the genotype of 
the veteran's hepatitis C related to the onset of the disease 
in 1974 or 1975.  The accredited representative acknowledged 
that she had not objective evidence to support her assertion 
as to the onset of the veteran's hepatitis C.  

At a March 2006 VA examination for compensation purposes, the 
veteran reported that he had been initially diagnosed with 
hepatitis C in 1991 when he sought to donate blood.  He 
believed that he had initially manifested hepatitis C after 
receiving gamma globulin injections upon his entry into 
active service in 1972.  The examiner noted that the 
veteran's hepatitis C risk factors included blood exposure; 
intranasal cocaine use; injecting drug use; high risk sexual 
practices; and sharing razors.  The VA physician commented 
that "there is very unlikely that the veteran was infected 
with [hepatitis C] during injection of [gamma] globulin upon 
entry into the service."  

A May 2006 written statement from Phunt Phyo, M.D., conveys 
that the veteran presented a history of inservice 
inoculations and subsequent IV drug use.  Dr. Phyo opined 
that:

It is difficult to say exactly when you 
were infected with Hepatitis-C.  It 
usually takes 10-20 years to develop 
cirrhosis from Hepatitis-C infection, but 
as we discussed, it is better to get an 
opinion from a hepatologist regarding 
this matter, because I could not say for 
sure when you were infected with this 
virus.  

In an August 2006 written statement, the accredited 
representative reiterated that the veteran received inservice 
inoculations and dental treatment.  She asserted that the 
veteran's hepatitis C could have been precipitated by such 
events.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records make no 
reference to hepatitis C.  The veteran was reported to have 
initially manifested hepatitis C in 1991, some 15 years after 
service separation.  No medical professional has specifically 
attributed the onset of the veteran's chronic hepatitis C to 
active service.  

The veteran and his accredited representative assert that he 
incurred chronic hepatitis C as the result of inservice 
inoculations and/or dental procedures.  Their contentions are 
not supported by the clinical record.  Indeed, the examiner 
at the March 2006 VA examination for compensation purposes 
expressly concluded that the veteran's inservice gamma 
globulin injections did not cause his chronic hepatitis C.  
The Court has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any objective evidence that chronic hepatitis C originated 
during or as the proximate result of active service, the 
Board concludes that service connection is not warranted.  


ORDER

Service connection for chronic hepatitis C is denied.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic bipolar disorder.  The accredited representative 
notes that the veteran has not been afforded a VA examination 
for compensation purposes which addresses his chronic bipolar 
disorder.  The accredited representative requests that the 
veteran's claim be remanded to the RO so that the veteran can 
be scheduled for a VA examination for compensation purposes 
to determine the etiology of the claimed disorder.  

A January 2007 psychological evaluation from Barbara 
Lowe-Fierke, Psy.D., and Bonita Patton, Ph.D., conveys that 
the veteran presented a history of inservice drug use and 
participation in racial riots.  The examiners commented that 
"though the etiology of bipolar disorder is complex and not 
thoroughly understood, these traumatic events and the ensuing 
stress likely contributed to the emergence of [the veteran's] 
bipolar disorder."  

In reviewing the record, the Board observes that the veteran 
has not been afforded a VA examination for compensation 
purposes which encompasses his chronic psychiatric 
disability.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that a VA 
psychiatric examination for compensation purposes would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic psychiatric 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disability had its 
onset during active service or is 
otherwise related to active service.  

Send the claims folders to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

2.  Then readjudicate the issue of 
service connection for a chronic bipolar 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


